FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERIS SHAWAN,                                     No. 07-73427

               Petitioner,                        Agency No. A076-705-945

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Geris Shawan, a native and citizen of Israel, petitions for review of a Board

of Immigration Appeals’ (“BIA”) order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. This court reviews de novo questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). This court

reviews factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Shawan’s claim that he faces a clear probability of persecution on

account of either his political opinion, see Soriano v. Holder, 569 F.3d 1162, 1164-

65 (9th Cir. 2009) (fear of harm was not on account of political opinion where

criminals were motivated to harm petitioner to retaliate for informing on them), or

his membership in a particular social group, see id. at 1166 (rejecting “government

informants” as a particular social group). Further, substantial evidence supports

the IJ’s determination that Shawan failed to demonstrate the Israeli government

would be unable or unwilling to control the individuals who threatened to harm

him. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005).

Accordingly, Shawan’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-73427